EMPLOYEES GROUP, HEALTH AND LIFE INSURANCE BOARD — VOTING MEMBERS Oklahoma Public Employees Retirement System. Under the provisions of 74 O.S. 186 [74-186] (1971), the Commissioner of Charities and Corrections can for cause sufficient to him designate the Assistant Commissioner of Charities and Corrections to serve on the Board of Trustees of the Oklahoma Public Employees Retirement System and on the State Employees Group Health and Life Insurance Board with full authority to vote and perform other duties required of said Boards by letter so indicating that he is to act in the absence of the Commissioner himself.  The Attorney General is in receipt of your letter wherein you ask, in essence, the following question: May the Commissioner of Charities and Corrections designate by letter the Assistant Commissioner of Charities and Corrections to act in the absence of the Commissioner with full voting powers and authority to perform duties on the Board of the State Employees Group Health and Life Insurance Board and the Oklahoma Public Employees Retirement Board? You further point out that 74 O.S. 905 [74-905](1) (1971), as last amended by Section 5, Chapter 317 O.S.L. 1975, appoints the Commissioner of Charities and Corrections to serve on the Board of Trustees of the Oklahoma Public Employees Retirement Board and that 74 O.S. 1304 [74-1304](1) (1971), appoints the Commissioner of Charities and Corrections to serve on the State Employees Group Health and Life Insurance Board. The letter from the Commissioner of Charities and Corrections designating the Assistant Commissioner of Charities and Corrections stated, in essence, as follows: This is to advise you that due to an increase in my work load, I will be unable to attend all meetings of the State Employees Group Health Insurance Board and the State Employees Retirement Board. Under the provisions of 74 O.S. 186 [74-186] (1971), John Doe, Assistant Commissioner, is authorized to fulfill the duties of the Commissioner of Charities and Corrections as a member of the Board when I am unable to attend. (Emphasis added.) Title 74 O.S. 186 [74-186] (1971) (referred to in the above letter), states as follows: "Whenever the Commissioner of Charities and Corrections from any cause be unable to perform any of the duties of the office, the Assistant Commissioner of Charities and Corrections shall have all the powers of the Commissioner of Charities and Corrections." As can be seen from the language of Section 186, above quoted, the Legislature did not limit or condition a cause to be sufficient for the Assistant Commissioner to be able to act nor did the Legislature limit or condition any particular duty of the office for which the Assistant could or could not act. The Legislature by designating the Commissioner of Charities and Corrections to be members of the respective Boards, as set forth in Sections 74 O.S. 905 [74-905](1) and 74 O.S. 1304 [74-1304](1) of Title 74, created an additional duty of the Office of the Commissioner of Charities and Corrections and, if the Commissioner being unable to perform these duties for any cause, the Assistant Commissioner has authority to act.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Under the provisions of 74 O.S. 186 [74-186] (1971), the Commissioner of Charities and Corrections can for cause sufficient to him designate the Assistant Commissioner of Charities and Corrections to serve on the Board of Trustees of the Oklahoma Public Employees Retirement System and on the State Employees Group Health and Life Insurance Board with full authority to vote and perform other duties required of said Boards by letter so indicating that he is to act in the absence of the Commissioner himself.  (James H. Gray)